Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that County Court improperly placed him on interim probation by adjourning sentencing and continuing the terms of his original probationary sentence after accepting his admission to the violation of probation (see, People v LaLonde, 178 AD2d 944, 944-945, lv denied 79 NY2d 1003; cf., People v Rodney E., 77 NY2d 672). Defendant further contends that the court improperly revoked his probation and sentenced him to a term of incarceration based upon the unsubstantiated hearsay allegations of his probation officer. Defendant did not challenge any of those allegations prior to sentencing, however, and thus failed to preserve his contention for our review (see, People v Miles, 268 AD2d 489, 490, lv denied 95 NY2d 800; cf., People v McClemore, 276 AD2d 32). The sentence is not unduly harsh or severe. (Appeal from Judgment of Oswego County Court, Hafner, Jr., J. — Violation of Probation.) Present — Pigott, Jr., P. J., Green, Hayes, Wisner and Lawton, JJ.